DETAILED ACTION
The Amendment filed January 14, 2022 has been received and considered.

Claim Objections
Claim 28 is objected to because of the following informalities:  in line 1 of the claim, the dependency should change from “Claim 24” to –Claim 23--, as Claim 24 has been cancelled with applicant’s most recently filed amendment.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the second switching valve" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second trailer coupling unit" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

	In line 4 of Claim 18, the same issue occurs with the term “the measured air pressure change”, as, as stated above, multiple measured air pressures were previously recited, so it is unclear which of the measured air pressures and its corresponding change in value that applicant is referring to here.
	In line 4 of Claim 19, the same issue occurs with the term “the measured air pressure change”.
	In line 3 of Claim 20, the term “a first switching valve” is indefinite.  A first switching valve was previously recited in Claim 16, from which this claim depends therefrom.  Therefore, it is unclear whether applicant is referring back to this originally claimed first switching valve or another first switching valve is being recited.
	In lines 4-5 of Claim 20, the term “a second switching valve” is indefinite. A second switching valve was previously recited in Claim 16, from which this claim depends therefrom.  Therefore, it is unclear whether applicant is referring back to this originally claimed second switching valve or another second switching valve is being recited.
	Claims 21 and 22 are rejected merely due to their dependencies from Claims 16, 20, and 21.
Allowable Subject Matter
Claims 16-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 23, 25, 27, and 29-31 are allowed.
Claim 28 is objected to as outlined above, but would be allowable if rewritten to overcome its objection.

Response to Arguments
Applicant’s arguments, see remarks, filed January 14, 2022, with respect to the prior art rejections of Claims 16-20, 23, 25, and 27-31 have been fully considered and are persuasive.  The prior art rejections of Claims 16-20, 23, 25, and 27-31 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        03/09/22